DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed March 9, 2022, with respect to claims 1-2, 4-6, 9, 11-13 and 16 have been fully considered and are persuasive.  The rejection of December 9, 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-6, 9, 11-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein in a case (a) where: the job designates that the insertion sheet is fed from the first inserter tray; the second sheet sensor has detected that there is-2-Amendment for Application No.: 16/709233Attorney Docket: 10199051US01 no insertion sheet on the first inserter tray; and the second inserter tray stores a sheet of which type and size are same as those of the sheets running out on the first inserter trays, the control unit controls the insertion unit to feed the sheet as the insertion sheet from the second inserter tray, and continues the job, and 
 the second sheet feeding tray stores a sheet of which type and size are same as those of the sheets running out on the first sheet feeding tray, the control unit controls the image formation unit not to feed the sheet, as the insertion sheet from the second sheet feeding tray, and temporarily stops, and after insertion sheets are replenished in the first sheet feeding tray, the control unit resumes the job to feed one of the replenished sheets from the first sheet feeding tray,” [emphasis added].
Takahashi et al. US 2007/0263242; Vetromile et al. US 2009/0304430; Okada US 2016/0052310 teach known image forming devices that halt, stop, pause, or interrupt jobs based on unavailable interleaf sheets. However, the prior art fails to teach or suggest the claimed pause based on the interleaf being done and resumption based on the regular feeding tray being replenished.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852